DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowed.

No reason for allowance is needed as the record is clear in light of applicant's most recent arguments/amendment. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner' s actions and the applicant' s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner' s actions clearly point out the reasons for rejection and the applicant' s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

With respect to 35 U.S.C. 101, the examiner agrees with Applicant’s that the Claim 1-20 as a whole integrates the recited judicial exception into a practical application of that exception.  The examiner agrees that the claim provides “a “searchable” blockchain ledger. In contrast, a typical blockchain ledger is encrypted (and not searchable in such a state). In addition, a blockchain smart contract of the searchable blockchain ledger can record a consensus determination from blockchain nodes on the searchable blockchain ledger and replicate such changes throughout the blockchain network enabling all participants to be automatically updated with the new / searchable data. Furthermore, an automated blockchain consensus can be performed based on searchable data from the blockchain ledger,” see Applicant’s Remarks, p. 3.  Further the examiner agrees that claims “impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of logistics processing in a blockchain. In particular, see Applicant’s arguments presented above, which describe a concrete, practical solution to the problem,” see Applicant’s Remarks, p. 4.  Further the examiner agrees that “the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to singingly more than the judicial exception,” see Applicant’s Remarks, p. 4.  Therefore the examiner withdraws the 35 U.S.C. 101 Rejection.

With Respect to the 35 U.S.C. 103 rejection, the examiner agrees with Applicant’s Remarks that the Prior Art of record fails to disclose the limitations as amended in the most recent response filed on 3/8/2022.  Therefore the examiner withdraws the 35 U.S.C. 103 Rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627